Motion by Advocate Printing Company to assess damages against injunction bond. Motion denied (1) on its merits (Elias v. Commissioners, 198 N.C. 733), and (2) for the further reason that it is not in writing (Cotton Oil Co. v. Grimes, 183 N.C. 97).
Movant appeals, assigning errors.
This case was considered at the Spring Term, 1930, and is reported in198 N.C. 733. It was there held that the injunction was properly granted, save as to one provision dealing not with past transactions, but with future matters. Hence, the denial of the present motion was correct.
Affirmed.